Citation Nr: 0202123	
Decision Date: 03/06/02    Archive Date: 03/15/02	

DOCKET NO.  93-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for post 
traumatic stress disorder (PTSD).  In March 1994 and July 
1995, the case was remanded to the RO for additional 
development.  In February 1997, the Board upheld the RO's 
denial of the veteran's claim.  The veteran filed a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).

In November 1998, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  In June 1999, the Board 
remanded this case to the RO for further development.  

In February 1997, the Board noted that the veteran appeared 
to be rasing the issue of entitlement to service connection 
for an acquired psychiatric disability.  At that time, it was 
noted that should the veteran wish to pursue a claim for 
service connection for a disorder other than PTSD, he should 
file a claim with the RO.  Such a claim was filed in November 
1997.  The RO denied this claim in an October 1998 rating 
decision.  The veteran was given notice of this decision that 
month.  The record before the Board does not indicate that a 
notice of disagreement to this determination has been 
received by the RO.  Consequently, as noted by the Board in 
June 1999, this issue is not before the VA at this time.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to this claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been received.

2.  The actions of the RO meet the requirements of the 
Board's June 1999 remand.

3.  The veteran received no awards or decorations noting that 
he "engaged in combat with the enemy."

4.  The veteran has provided no meaningful information that 
provides a basis to refer this case again to the Center for 
Research of Unit Records (CRUR), once know as the 
Environmental Services Group (ESG), or any other Federal 
organization for clarification of any claimed stressors.

5.  The veteran is not a credible historian as to his 
experiences in service or his subjective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple 
material inconsistencies in his statements provided in the 
context of this claim as well as his admitted submissions of 
false statements in pursuit of a claim for monetary benefits.

6.  The most probative competent medical evidence, that 
evidence regarding treatment of the veteran's nonservice-
connected psychiatric disability prior to his filing of a 
claim for PTSD, fails to diagnose the veteran with PTSD 
caused by any incident or event in service.

7.  The veteran's subjective complaints that he suffers from 
nightmares, flashbacks, and other PTSD-related symptoms 
associated with his alleged traumatic events in service are 
not credible.  Accordingly, any diagnoses based on these 
noncredible symptoms are of no probative weight.


CONCLUSION OF LAW

PTSD was not incurred in nor aggravated in military service.  
38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service administrative records reflect that the veteran was 
stationed overseas from January 1968 to August 1970.  
Specifically, he was assigned to a unit at Ubon Royal Thai 
Air Force Base (RTAFB) from January 8, 1968 to February 1969 
and at Yakota Air Force Base, Japan, from February 1969 to 
August 1970.  He was on temporary duty from March 9 to July 
8, 1969, at Ubon, Thailand.  His military occupation 
specialty was as an explosives maintenance operator.  Service 
administrative records do not reflect any military awards or 
decorations indicating combat involvement.

Service medical records explicitly document that the veteran 
was "in processing" at Ubon RTAFB on January 9, 1968.  The 
service medical records are negative for complaints or 
findings of psychiatric symptoms.  On the Report of Medical 
History (completed by the veteran in conjunction with 
separation) he denied having or having had frequent or 
terrifying nightmares, depression or excessive worry or 
nervous trouble of any sort.  On clinical evaluation, he was 
found to be psychiatrically normal.

In March 1991, the veteran filed his claim for entitlement to 
service connection for PTSD.  In correspondence, dated in 
April 1991, the RO requested the veteran to provide 
additional information concerning his PTSD claim, to include 
information regarding the dates, places, and description of 
the events that formed the bases for his claim.

In a statement, received in May 1991, the veteran recounted 
several incidents during service.  The first reportedly 
occurred on January 5, 1968, in Vietnam, and involved a 
mortar attack at Tan San Nhut Air Base.  He indicated that 
during preparation for a transport flight, the base was 
attacked by mortar rounds, igniting several fires.  The 
second incident occurred in June 1968, while the veteran was 
transporting munitions to the flight line and aircraft pads.  
An explosion occurred which resulted in five deaths.  The 
veteran reported that he sustained injuries to his abdominal 
area.  During this incident, he indicated that he was asked 
to apprehend an enlisted man who fled the scene.  It was 
further indicated that it was not until days later that he 
sought medical treatment for the injuries he sustained, 
described as a burning sensation in the stomach and festering 
sores.  In 1968, apparently in October, the veteran witnessed 
an aircraft crash in which the pilot died.  The veteran 
recounted that while unloading ammunition on an unspecified 
date, he was advised to evacuate the area due to an emergency 
landing.  While transporting the truck to another section of 
the airfield, the veteran traveled along an airstrip parallel 
to the runway on which the flame engulfed plane landed.  The 
veteran indicated that he "could feel the heat through the 
window of his truck."  A member of the flight crew was 
reportedly burned beyond recognition.  

Another incident in apparently September 1968 involved a 
restraint strap breaking during a flight line delivery of 
munitions, resulting in the bombs sliding forward into an 
open space causing damage to the nose fuzes.  The veteran 
also reported that while stationed in Thailand in July 1968, 
he had to transport a leaking bomb.  In the fall of 1968, the 
veteran reported that he observed a plane on fire; the plane 
transported napalm tanks and centerline bombs.  He indicated 
that he radioed this information to proper personnel and then 
proceeded toward the plane in an attempt to extinguish the 
fire.  In another incident that occurred in November 1968 the 
veteran recounted that he was accosted and held at gunpoint 
during a cab ride.  He stated that a gun was held inches from 
his head as he was questioned regarding his identity.  When 
the veteran was released, he advised police of the incident.  
He indicated that the cab driver and the gunman men were 
subsequently killed by the local police officers.

In May 1991, the RO received a notarized statement from a 
fellow service member concerning an incident he witnessed.  
The service member noted that he saw the veteran driving a 
munitions vehicle along the inactive runway while a plane 
engulfed in flames made an emergency landing.  This plane 
reportedly landed on the active runway, which is parallel to 
the airstrip on which the veteran traveled.  It was noted 
that some of the crewmembers of the aircraft had to jump from 
the plane through the flames, and that some of them did not 
survive.

In a statement, dated in January 1991, a retired "U.S. Civil 
Service Medical Officer" indicated that he had known the 
veteran since childhood, and that to his knowledge, the 
veteran had a normal childhood and adolescence.  He indicated 
that following the veteran's release from service, "it was 
evident to [the veteran's] family and friends that [he] had 
problems in returning to civilian life."  He indicated that 
these problems "were of a psychological, academic, 
employment and social nature - moderately severe in 
intensity."  This individual noted that the veteran had 
sought medical and psychological help repeatedly and had been 
hospitalized and his problems have persisted.  This 
individual believed that the veteran's "impairments were 
service connected, being directly adjunct to [his] active 
service."

The RO requested records of claimed treatment at the Tioga 
County Mental Health Clinic from the 1970's.  In June 1991, 
an official at that facility replied that they had not 
records that the claimant had ever been seen at that clinic.

A medical statement, dated in July 1991, indicated that the 
veteran had been evaluated and diagnosed with PTSD and 
alcohol abuse, in remission.  The veteran's current symptoms 
reportedly included recurrent intrusive memories of the war; 
recurrent dreams of high stress military situations and 
possible attack; interpersonal detachment with no friends 
outside his family; constricted affect; sleep disturbance 
(wakes nightly from a military dream, and has to check area 
nightly for intruders before attempting to go back to sleep); 
and a worsening of symptoms in response to the Gulf War.  It 
was noted that "despite excellent use of counseling, and 
four years of sobriety, these problems remain."

Clinical records, received in August 1991, reflect that the 
veteran was hospitalized in October 1981 for evaluation.  The 
report contained a medical history of obesity, hypertension, 
hypothyroidism, and psychological problems.  It was noted 
that preceding this admission, family members indicated that 
the veteran had not been himself, and exhibited behavior 
described as suspicious, paranoid, irritable, and verbally 
abusive.  It was further indicated that he had recently ended 
a relationship, which left the veteran "somewhat 
depressed."  The veteran had reportedly sustained closed 
head injuries following a fall a few days earlier.  The 
veteran described a persistent dull frontal headache, without 
nausea, vomiting, or focal neuro symptoms.  Physical 
examination was essentially negative.  

Mental status examination showed the veteran to be oriented 
in all spheres.  Affect and mood were mildly depressed and 
somewhat flat.  The examiner commented that the veteran was 
mainly cooperative, but hostile and aggressive when his 
sanity is questioned.  His mood was volatile and labile.  His 
content evolved around hallucinations, delusions, and 
paranoia, but he exhibited no homicidal or suicidal ideation.  
Insight and judgment were fairly intact, but noted to be 
impaired secondary to delusions.  The veteran was treated 
with medications and counseling.  He was discharged free of 
delusions, hallucinations, paranoia, and diagnosed with 
alcohol dependence; schizophrenia; chronic paranoia, with 
acute exacerbation; schizo-type personality disorder; and 
obesity.

An August 1991 statement from the veteran's brother, who also 
served in the military, concerned the veteran's character and 
personality prior to his entry into military service.  The 
brother indicated that the veteran was very sociable and 
participated in several recreational and social activities 
prior to his entry into service.  It was noted that the 
brothers would correspond with each other while in service.  
In that regard, the veteran's brother noted that he was often 
impressed with the difficult nature of the missions of which 
the veteran wrote him involving working with explosives and 
operational flight lines.  Following his release from 
service, the veteran reportedly experienced difficulty 
adjusting to civilian life.  It was noted that the veteran no 
longer participates in his pre-service activities and 
expresses no interest in such involvement.

A medical report, dated in April 1982, indicated that the 
veteran had been hospitalized in November 1981 for a 
concussion following an episode of drinking.  The veteran was 
thereafter seen in follow-up consultations from that time 
until January 1982.  It was noted that the veteran had 
resolved difficulties with his girlfriend and believed that 
no further help was needed at that time.  A final diagnosis 
was noted of alcohol abuse, episodic.

The veteran underwent VA examination in August 1991.  The 
veteran recounted several incidents of his military service.  
In that context, the veteran reported that he often worked 40 
to 43 days at a stretch without relief and performed 12-hour 
shifts.   He recalled an incident in which a bomb was dropped 
near him that resulted in the deaths of a "fair number" of 
service men.  He recounted incidents during which Vietcong 
infiltrated the barracks, and that several service members 
were killed as they slept.  Following his release from 
service, the veteran enrolled in college and reported that he 
did well, but after the first year his grades diminished.  
The veteran indicated that he then began to experience 
nightmares that awakened him from his sleep screaming.  
Initially, the veteran had no memory of the content of these 
dreams.  The veteran attributed his current psychiatric 
symptomatology to the dangers to which he was exposed during 
service, the nature and circumstances surrounding his 
military occupation, and reactions to military personnel by 
locales.  The veteran reported that he has memories of plane 
crashes, is uncomfortable around others, and can not remain 
in one place for extended periods.  The veteran recounted a 
post-service episode in which he was confused and believed 
that an atomic bombing had occurred.  He reported that it was 
only after several hours that he was able to convince himself 
that this event had not occurred.  

On examination, the veteran was alert, cooperative, and 
oriented in all spheres.  His thoughts were chiefly concerned 
with his war experiences.  He appeared euthymic.  There was 
no evidence of delusions or hallucinations.  There was also 
no evidence of thought disorder.  Memory was noted to be 
good.  The veteran's insight into his current condition was 
good and his judgment was noted to be good.  The examiner's 
assessment was PTSD of moderate degree.
  
An August 1991 VA social survey prepared by a social worker 
notes that the veteran reported his stressful events in 
service were hauling bombs, observing plane crashes, working 
long hours, working 40 days at a time with no days off, 
"shot at while hauling weapons/bombs," being attacked with 
"a machete/a small gun," fights with native Thais, fuzes 
breaking off bombs (described as "very stressful"), and 
flights over Vietnam.

Of record is a May 1991 psychological evaluation report.  The 
report was compiled to assess the veteran's eligibility for 
participation in a vocational rehabilitation program to 
assess his emotional readiness to pursue employment and for 
documentation of his emotional disability.  The veteran 
reported problems with anxiety, sleep and concentration. He 
related that he has frequent memories of Vietnam, flashbacks, 
and nightmares.  In particular, the veteran indicated that he 
would often awaken at night feeling that someone is standing 
over him.  He recounted an incident while stationed in 
Vietnam in which he awakened several times to find other 
soldiers in their bunks with their throats slit.  The veteran 
reported that he had been sober since 1987.  He viewed his 
alcohol problem as his attempt to self medicate his anxiety.  
The veteran was not presently taking medication but 
participated in-group counseling.

On examination, the veteran's stream of thought was logical 
and coherent.  His affect was normal.  There was no evidence 
of thought disorder, current hallucinations, delusions, or 
loose associations.  The examiner stated that the veteran did 
not appear to be particularly guarded, evasive, or defensive.  
The examiner indicated that psychiatric testing revealed good 
reality contact, with no evidence of psychotic thinking.  The 
examiner noted emotional and interpersonal problems that 
appeared to represent a high degree of underlying anger and 
depression which the veteran generally kept beyond his 
awareness through repression that was not entirely effective.  
The veteran's emotions are manifested by anxiety, 
apprehension, and feelings of not being safe.  The veteran 
was described as overly sensitive to his environment.  The 
examiner noted that the veteran had avoided many sources of 
stress in his life.  

The veteran reportedly continued to have symptoms of PTSD 
symptoms; these symptoms had lessened with treatment.  Due to 
his suppressed emotions, it was the examiner's assessment 
that the veteran should continue with his treatment PTSD to 
deal with new anxiety producing situations.  The examiner 
indicated that the veteran has not fully recovered from his 
PTSD.  He continued to experience a moderate amount of 
anxiety in certain situations.  The veteran was diagnosed 
with PTSD and mild agoraphobia with anxiety (Axis I).

The RO submitted a request to the CRUR to verify the events 
alleged by the claimant as stressors.  A CRUR report, dated 
in September 1991, indicated that the reported January 1968 
mortar attack could not be documented.  The CRUR provided an 
extract of the 8th Tactical Fighter Wing unit history for the 
period from April to June 1970.  The CRUR verified that the 
Tan San Nhut base was attacked on January 31, 1968, resulting 
in 23 killed in action, 86 wounded in action and 13 damaged 
U.S. aircraft as well as several Vietnam casualties.  There 
were no records that indicated that the veteran was present 
at this air force base in January 1968.  (Attached to the 
report was a service department record documenting the 
chronology of enemy attacks on certain Air Force operating 
bases between 1961 and 1973, including Tan Son Nhut and Bien 
Hoa.  It showed no attack on Tan Son Nhut or Bien Hoa in 
January 1968 prior to 31 January.)  The report also 
referenced that in June 1968, the 8th Tactical Fighter Wing 
lost several aircraft and combat crews.  It was noted that 
casualty files did not document those officers named by the 
veteran among the list of casualties.  It was further noted 
that more specific information would be required to conduct 
any further search for information concerning aircraft 
crashes or casualties reported by the veteran.  The CRUR 
advised that reports of incidents involving civilians are 
extremely difficult to verify due to military record keeping.

In a November 1991 rating decision, the RO denied entitlement 
to service connection for the claimed PTSD.  This 
determination was based upon the RO's finding that there was 
no evidence of an objectively verified in service stressor, 
notwithstanding the current diagnosis of PTSD.

A December 1992 medical statement indicated that the veteran 
is being treated for diagnosed PTSD.  His current symptoms 
were noted to include: disturbed sleep, constricted affect, 
an alcohol problem, sudden acting or feeling that a traumatic 
event were recurring, and an exaggerated startled response.  
The physician indicated that the latter two symptoms relate 
to an incident in service when the veteran was attacked from 
behind and severely beaten by fellow service men.  The 
examiner noted that since this attack, the veteran has been 
extremely anxious in any situation in which there is a 
threat, real or imagined.  Also received were copies of 
letters from the veteran, dated in June 1970, apparently to 
his family.  One of the letters discusses an attack on the 
veteran and a friend.  

In correspondence, dated in December 1992, the veteran 
indicated that the medical evidence of record documents 
consistent diagnostic findings of PTSD.  He maintained that 
lack of verification of his stressors should not be a bar to 
his claim.  It was further the veteran's contention that the 
medical evidence when considered in light of his assertions 
and other lay statements amply demonstrates the validity of 
his claim.  The veteran also argued for application of the 
benefit of the doubt.  A  statement concerning the incident 
in which he was attacked from behind and beaten by fellow 
service members was also submitted. 

The RO, in a February 1993 rating decision, confirmed and 
continued its previous rating decision.  It was noted that 
although treatment for the reported incident concerning the 
attack by fellow service men was documented in the service 
medical records, that such an incident was not of the nature 
and extent to place it outside the range of usual human 
experience.  It was further the RO's finding that objective 
evidence of an in service stressor had not been presented.

A March 1993 medical statement was submitted.  The examiner, 
apparently in response to the rating determination, indicated 
that the rating panel had not appreciated the severity of the 
reported in service attack.  In that context, the physician 
indicated that the veteran had been attacked from behind and 
severely beaten.  It was noted that the veteran later learned 
that these men had reportedly committed this offense before, 
and had inflicted injuries severe enough to result in two 
victims being comatose.  It was the physician's opinion that 
such an event was "clearly outside the range of human 
experience, that would be markedly distressing to almost 
anyone."  It was noted that the manifestation of this event 
was symptoms of suddenly acting or feeling as if the 
traumatic event were recurring, exaggerated startle response, 
hypervigilance, and disturbed sleep.  The veteran's prognosis 
was noted to be guarded.

A January 1994 VA medical examination report indicated that 
the veteran reported his military service was traumatic.  He 
stated that he saw a soldier commit suicide, and described an 
incident in which several sleeping soldiers in the barracks 
had their throats slit.  He recounted another incident in 
which a plane crashed and he removed the pilot's body from 
the plane.  Following service, the veteran began to have 
memories of his war experience and sleep difficulty.  
Psychiatric treatment was initially received in 1972.  The 
veteran reported that he has taken medication on a regular 
basis throughout the years.  He reported some improvement in 
thinking and sleep while on medication.  It was noted that 
the veteran had a history of recurrent episodes of racing 
thoughts and delusions that were consistent with recurrent 
psychotic disorder.  The examiner also noted that the veteran 
gave a history of nightmares, an intrusive sense of his 
military service, and reported increased symptoms of arousal 
and irritability.  On examination, the veteran was noted to 
be fully oriented.  Speech was coherent and relevant.  Affect 
was somewhat bland.  There was no overtly psychotic thinking 
present at that time.  The veteran reported occasional 
thoughts of suicide, but denied serious suicidal plans since 
1975.  Recent and remote memory was noted to be good.  
Insight and judgment were fair.  The examiner diagnosed PTSD 
(Axis I), and bipolar disorder, manic (Axis II).

In March 1994, the Board remanded this matter for further 
evidentiary development.  Specifically, the RO was requested 
to obtain copies of medical records pertaining to psychiatric 
treatment the veteran received.  It was also requested that 
the veteran provide additional information concerning his 
reported in service stressors.  The CRUR was to be consulted 
for further information.

In correspondence, dated in April 1994, the veteran was 
requested to provide additional information concerning his in 
service stressors and medical treatment.

The record reflects that in April 1994, the veteran was 
denied nonservice connected pension benefits for his 
disabilities, to include manic bipolar disorder that was 
evaluated as 30 percent disabling.

A copy of a November 1972 Binghamton State Hospital report 
was received in May 1994.  The report noted that the veteran 
was hospitalized for vague complaints of being nervous and 
depressed.  In that regard, it was noted that the veteran was 
"unable to entirely state his problems except being 
'nervous.'  He claims he was in the Armed Forces but his 
disability is not service connected."  The veteran indicated 
that he had recently ended a relationship.  He denied visual 
and auditory hallucinations, but noted that on one or two 
occasions he did experience auditory hallucinations.  The 
veteran stated he had no emotional problems in service.  
Physical examination conducted upon admission was essentially 
negative.  On mental status examination, the veteran was 
noted to be oriented in all spheres.  He was neither 
depressed nor hyperactive.  The examiner noted that the 
veteran's affect was not consistent with his mental content.  
He exhibited no paranoid ideas.   The veteran was discharged 
with a diagnosis of latent schizophrenia; it was also noted 
that his condition had improved during the course of this 
admission.

In an April 1994 statement, the veteran provided additional 
information concerning reported in-service stressors.  
Regarding the mortar attack, the veteran indicated that 
during this event, he was in transit from the United States 
to Thailand, when the plane landed to off load personnel and 
refuel, and it was during this time that the base came under 
mortar attack.  The veteran recounted that he saw several 
explosions and planes blown up.  He additionally noted that a 
statement from a fellow service member had been submitted 
indicating that the veteran was present when a "C-130" 
airplane crashed and exploded in the vicinity where the 
veteran was hauling and unloading bombs.  He also recounted 
the incident in which he was attacked from behind by other 
soldiers, being beaten and repeatedly kicked in the head.  
The veteran noted that his treating psychiatrist had 
indicated that his war experiences have contributed to his 
PTSD.  It was the veteran's contention that ample evidence 
had been presented to support his claim for service 
connection for PTSD.  The veteran maintained that was 
diagnosed with PTSD and that this diagnostic finding was 
determined to be related to his military experiences.  
Further, he asserted that the fact that the reported 
stressors have not been verified by CRUR should not be a bar 
to a favorable decision in this matter.  The veteran also 
submitted a copy of text material regarding PTSD taken from 
the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (DSM-III).

In a statement by the veteran, received in April 1994, 
provided additional information concerning his in service 
stressors.  He recalled the previously reported incident 
concerning the "mortar" attack of a military base where he 
had landed.  He now reported the date of the incident was 
January 6, 1968.  The veteran noted that this incident was 
very upsetting and that since this incident, he has had 
difficulty falling asleep.  He next recalled an incident that 
occurred in January 1968, while he was stationed in a 
military base in Ubon, Thailand.  He reported that a fellow 
service member lost an eye while cutting wire.  The wire 
apparently penetrated this man's eye.  The veteran indicated 
that the sight of this wound made him ill.  The veteran also 
reported an incident in which an aircraft crashed near a 
location where the veteran was unloading bombs.  In an effort 
to evacuate the area, and move the bombs to more secure area, 
the veteran traveled along an inactive runway parallel to the 
runway on which the burning aircraft landed.  He indicated 
that this incident made him extremely tense and nervous, and 
noted that he "remained in a high strung attitude for some 
time."

Records, dated in August 1994, reflect that the RO inquired 
of the CRUR information concerning the reported attack upon 
the veteran by other service members in June 1970, while the 
veteran was stationed at Yakota air base in Japan.  Copies of 
the veteran's statement relative to this incident, his 
military personnel record, and a March 1993 medical statement 
were also provided.  In its November 1994 reply, the CRUR 
indicated that following further research, the June 1970 
incident involving the attack by service members, reported by 
the veteran could not be verified.  It was further noted that 
there was no documentation of this incident with the Air 
Force Office of Special Investigation.  

Clinical records, received in December 1994, document 
hospitalizations in 1972 and 1987 for psychiatric treatment.  
The report shows that the veteran was hospitalized at a VA 
facility in November 1972, following discharge from another 
medical facility.  On admission, the veteran was oriented, 
but indicated some vague ideas of persecution.  His affect 
was described as slightly bland.  It was noted that the 
veteran had a long history of mental symptoms for which he 
had been previously treated.  The veteran was also noted to 
have sustained head injuries as a football player during high 
school, and in subsequent automobile accidents.  Physical 
examination and diagnostic studies conducted during this 
admission were negative.  During this hospitalization, the 
veteran was treated with prescribed medication and 
counseling.  The diagnosis was schizophrenia, chronic 
undifferentiated type.  

The veteran was again hospitalized in 1987.  The medical 
report noted that the veteran served in the military during 
the Vietnam era, stationed in a combat zone in Thailand, but 
indicated that the veteran was not in combat.  Examination 
showed the veteran to be oriented in all spheres, with no 
evidence of a thought disorder.  Affect was appropriate; and 
his mood was neutral.  His judgment was noted to be weak.  
The examiner's assessment was alcohol dependence, continuous; 
psychosis in remission; and paranoid schizophrenia (Axis I); 
and personality disorder, schizo-type (Axis II).

During a December 1994 hearing at the RO in conjunction with 
another claim, the veteran offered testimony concerning his 
psychiatric symptoms.  He stated that has participated in an 
outreach program for Vietnam veterans since November 1985.  
The veteran indicated that there were several periods when he 
should have been hospitalized for psychiatric treatment.  He 
stated that because his mother is a registered nurse and was 
able to care for him, he was not admitted for inpatient 
treatment.  He noted that his sister, who holds a bachelor's 
degree in psychology, also cared for him.  The veteran's 
sister testified it was her opinion that he had only recently 
been properly diagnosed with manic depression.  It was her 
assessment that the veteran had recently shown an increase in 
the depression phase of his illness.

A December 1994 medical statement indicated that the veteran 
has been treated since December 1986 at the Tompkins County 
Mental Health Services.  The diagnoses were PTSD and bipolar 
disorder.  The report did not specify the date of onset of 
PTSD or when it was first diagnosed.  It was noted that the 
veteran is treated with a course of prescribed medication and 
regular counseling.  The physician and psychologist indicated 
that the veteran's psychiatric symptoms were chronic.

In a February 1995 rating decision, the RO found that while 
clinical evidence of record reflected a diagnosis of PTSD, 
there continued to be no evidence of record to corroborate 
the veteran's history of stressful events related to combat.  
The previous rating determination, denying entitlement to 
service connection for PTSD, was confirmed and continued. 

Of record is a notarized statement from the veteran's mother.  
In her statement, she indicated she is a registered nurse, 
and that the veteran has resided with her almost continuously 
since his release from service.  During the period of his 
marriage, from 1981 to 1984, the veteran resided outside of 
the family home.  She indicated that during the years the 
veteran has resided with her, he has been hospitalized on 
several occasions and was allowed an early release because 
she was a nurse, and was able to monitor his condition and 
medications.  She noted that for this reason, some 
hospitalizations were avoided.  In that context, she reported 
that she is able to recognize the onset of the "manic 
phase" of his illness, at that time will contact his 
treating psychiatrist and therapist so that he may be treated 
on an outpatient basis.  It was her contention that such a 
support structure, and concerted effort by family and medical 
professionals, prevents permanent hospitalization of the 
veteran.  It was her opinion, at the time of her statement, 
that the veteran was in the throes of depression based upon 
his decreased concentration, lack of social contact or 
interest, decreased physical activity, and irritability, 
which she noted were symptomatic of depression.  She believed 
that the illness had affected his life continuously since 
1972. 

Received into the record in March 1995 was a report of 
treatment dated December 1986 at the Tompkins County Mental 
Health Clinic.  This report contains a medical history that 
the veteran experienced problems with confused thinking and 
social withdrawal since the break up of his marriage.  He 
reported alcohol abuse began in Vietnam, and it was noted 
this was "a factor."  It was further noted that in 1973 he 
had a "breakdown," "apparently related to lasting effects 
of Vietnam."  There was no history recorded of nightmares or 
reexperiencing of events in service.  Diagnosis was 
schizophrenia and alcohol abuse.  
.  
Clinical records reflect that the veteran was treated 
intermittently from December 1993 to January 1995.  Medical 
records, dated in December 1993 and 1994 indicated that the 
veteran reported episodes during which his 'mind raced' and 
sleep disturbance.  He was evaluated for sleep apnea.  It was 
noted that the veteran was receiving lithium.  The examiner's 
assessment was questionable bipolar disorder or PTSD.  

Further records of therapeutic treatment reports from this 
provider, dated from June 1987 to December 1994 are of 
record.  These reports show that the veteran was receiving 
therapy to address symptoms related to his use of alcohol in 
1987 and 1988, with no diagnosis of PTSD and no recorded 
complaints of nightmares or reexperiencing events in service.  
In December 1988, the notes show the veteran reported "the 
prevalence of traumatic death (suicide) and near death" 
involving his mother's automobile accident "in his 
history."  In June 1989, he was noted to have mentioned the 
suicide in "Nam" and one of a friend "four years ago."  In 
December 1989, the notes show he reported "traumas in 
Vietnam" including "apparently a lot being killed by a VC 
agent, who was then killed himself" and the "trauma of his 
marriage."  In June 1990, the notes show he had recently 
divulged accounts of his experiences in Vietnam that 
indicated "both more trauma and more pride of 
accomplishment" than he previously mentioned.  He also 
described a psychotic episode in 1981.  A December 1991 note 
reviewed the situation and noted that the veteran remained 
sober, had no hint of psychotic thinking, but he struggled 
with mild depression.  A June 1992 note indicates the veteran 
"sometimes speaks of Vietnam memories and dreams in Vets 
Group, helping maintain perspective."  In September 1992, 
the clinician recorded that he  was "now aware of PTSD 
symptoms often present and unreported in his case (e.g. 
nightmares)."

The veteran was awarded nonservice connected pension 
benefits, effective November 1993.  One of the disabilities 
that was the subject of his pension claim was a bipolar 
disorder. 

In June 1995, the service representative submitted additional 
evidence for consideration in the veteran's appeal.  Relative 
to the matter of verified stressors in service, the 
representative asserted that the VA had not met its duty to 
assist in the development of evidence as mandated by 
applicable regulations.  In that regard, it was his 
contention that "specifics, as in dates, places and 
verifying one's identity as a fellow soldier is the 
responsibility of the VA in its duty to assist the veterans 
claims."  

A second notarized statement, dated in February 1991, from a 
fellow service member was received.  In his statement, he 
recounted events that occurred during the periods November 
1967 to December 1968, and from February to May 1968, while 
he and the veteran were stationed in Ubon, Thailand.  He 
stated that shortly after their arrival at the base, a 
munitions airman lost his eye when it was pierced by a wire 
spring in an accident.  He recounted other incidents: a 
fighter plane crashed and ignited a missile; a Thai fighter 
plane crash-landed; and the explosion of a bomb ejected from 
a jeep transport.  The service member further recounted that 
the condition of the fuzed bombs they handled were such that 
fuzes would easily become damaged during transport, creating 
the potential for detonation.  He noted that while there were 
no instances of an explosion, the potential danger to which 
they were exposed was unnerving.  He further noted that they 
were awarded an Air Force medal for working under rudimentary 
conditions.  

Also included was a letter from a prospective author of a 
book concerning military operations in Thailand.  He provided 
an excerpt from a text entitled The United States Air Force 
in Southeast Asia: Fixed Wing Gunships 1962-1972.  The scope 
of the material discusses a AC-130 downed by enemy fire in 
May 1969.  This text indicates that most of the crew was 
evacuated from the plane on its landing approach to Ubon.  
Remaining crewmembers were noted to have evacuated the plane 
safely before its burst into flames setting off explosions of 
burning ammunition aboard.  Two crewmembers reportedly died 
and their bodies were lost in the fire.

In July 1995, the Board remanded this matter for further 
evidentiary development.  In that context, the RO was 
requested to obtain copies of medical records documenting 
psychiatric treatment received by the veteran, particularly 
in 1987.  The veteran was also requested to provide 
comprehensive statements concerning his reported in service 
stressors.  Following this development, another inquiry was 
to be made to the CRUR for verification of the information 
provided.  The RO was then requested to make determinations 
concerning the validity of the alleged stressors.  Based upon 
this finding, the veteran was to be afforded further VA 
examination.

Received in September 1995 were additional clinical records, 
dated from February to March 1987, regarding a previous 
hospital admission.  These reports primarily address 
treatment the veteran received in conjunction with alcohol 
dependency.  These records also showed that the veteran 
reported symptoms of depression over the loss of his job and 
divorce.   A Defined Data Base shows that a block "yes" was 
marked as to the presence of all fourteen listed psychiatric 
symptoms, including sleep disturbance, anxiety and 
depression.  This section of the report was also annotated to 
show they had been present for 15 years.  A note from the 
social work service indicated his "risk factors" included 
alcohol abuse, unemployment and "?PTSD."  The veteran was 
reported in February 1987 to have given a history that he 
usually slept well.  A consultation examination report, dated 
in March 1987, indicated that the veteran served in the Air 
Force overseas for one and a half years, primarily in 
Thailand.  His military occupation specialty was noted as air 
supply, and his duties included transporting munitions.  It 
was noted that the veteran had "no combat action."  He 
reportedly encountered occasional sniper fire, and witnessed 
several tragic accidental deaths.  The examiner indicated 
that the veteran had frequent nightmares initially, but that 
such were rare at present.  It was noted that the veteran 
"basically enjoyed service but has angry feelings about the 
Vietnam conflict."  Based upon this evaluation, the veteran 
was accepted into a veterans outreach program.

Received in November 1995 was a statement from the veteran 
concerning his reported in service stressors.  In a September 
1996 report, the CRUR indicated that following additional 
research, it was unable to verify the identities of 
individuals noted in the veteran's statement, concerning 
incidents that occurred while stationed at Ubon Royal Thai 
Air Force Base in 1968 or 1969.  It was noted that morning 
reports were no longer maintained by the Air Force in 1964 
and, as a consequence, it would be "nearly impossible to 
determine the specific daily status of members after that 
time."  The other reported incidents could not be verified.

In September 1996, the RO confirmed and continued its 
previous rating determination, which denied service 
connection for the claimed condition.

In an October 1996 statement, the veteran indicated that the 
evidence of record warranted a finding of entitlement to 
service connection for the claimed PTSD.  In that regard, the 
veteran indicated that medical records report treatment for 
and diagnosis of PTSD.  He noted that he continues to receive 
treatment for this disorder.  Regarding his reported 
stressors, the veteran indicated that he had provided as 
comprehensive as possible information concerning these 
events, in addition to credible lay statements.  It was his 
contention that in the absence of official verification of 
these events, due to the absence of corroborating military 
records, that he should be afforded the benefit of the doubt.  
He maintained that the onus for submitting verification of 
the stressor events should not be solely his responsibility 
particularly under circumstances where, as here, the CRUR has 
indicated that the reported events would be 'impossible' to 
verify due to documentary practices of the military. 

In February 1997, the Board denied the veteran's claim.  The 
joint motion found that the Board's decision was deficit 
because it failed to account for evidence supporting the 
allegations of events advanced as "stressors" number 9 and 
10.  Specifically, the joint motion pointed to evidence in 
the service medical records of treatment for injuries 
resulting from a street fight, a June 1970 letter to the 
claimant's family members, a notation of a scar on the 
separation examination, and a medical opinion that there was 
a nexus between the street fight and PTSD.  With regard to 
alleged stressor number 10, the joint motion referred to a 
"buddy letter" dated in February 1991 indicating that an 
arming wire struck a fellow airman resulting in the loss of 
an eye.  

In March 1997, the claimant submitted a statement with an 
attached service department travel voucher.  The voucher 
reflects movements of the claimant between March and July 
1969.  It shows that from 9 March to 8 July the claimant was 
on temporary duty at Ubon, Thailand.  In an October 1997 
statement on behave of the claimant, it was maintained that 
his evidence established that the veteran witnessed the crash 
of the AC-130 gunship in May 1969 "that resulted in loss of 
life and that has been forevermore distressing to him." 

In June 1999, the Board remanded this case to the RO for the 
development requested by the parties of the joint motion.  
The alleged stressful events, based on review of the 
veteran's written statements, and resolving the more obvious 
ambiguities and inconsistencies in his accounts, were listed 
as follows:  

(1) On or about January 5 or 6, 1968, the veteran 
alleges that he was a passenger on a plane that 
had landed briefly at the Tan Son Nhut or Bien Hoa 
Air Base in Vietnam to load additional passengers, 
at which time the air base was hit with mortar 
rounds. 

(2)  In apparently June 1968, while stationed at 
the Ubon Royal Tai Air Force Base (RTAFB), 
Thailand, he alleges witnessing an accident that 
injured members of the aircrew and killed five.  
He also indicated that he received injuries to his 
stomach and went on sick call.  

(3) At Ubon RTAFB, in apparently either March or 
April 1968, a man who identified himself as 
Colonel Oaks ordered the veteran to remove a large 
number of bombs from the runway moments before an 
AC-130 gunship belly-landed and exploded, nearly 
killing the veteran. To verify this incident he 
has submitted a March 1991 statement from Robert  
J. Lorence, who writes that he also witnessed the 
crash.  Subsequently, in an April 1994 statement, 
the appellant asserts that the officer was not a 
Col. Oaks, but rather a  Lt. Col. John T. Storrs. 

(4)  In apparently October 1968 at Ubon RTAFB, he 
alleges witnessing the crash of a piper cub and 
the death of the pilot. 

(5)  In apparently November 1968 at Ubon RTAFB, he 
alleges witnessing the deaths of two people killed 
by the Tai Police Forces after one of those killed 
had held a gun to his head. 

(6)  In apparently July 1968 at Ubon RTAFB, he 
alleges downloading and moving a defective 750 
pound bomb.  He  indicated he was order to do this 
by a radio dispatcher named Tom Phelps.

(7)  Apparently in September 1968 at Ubon RTAFB, 
he alleges that he witnessed a 500-pound bomb 
break from the rack, slide forward, and nearly 
explode. 

(8) At a date and location not clearly specified 
by the appellant, he alleges witnessing the crash 
of an F4 Phantom. 

(9)  In June 1970, while apparently on a street 
near Yakota Air Force Base in Japan, he alleges 
being severely attacked and receiving multiple 
injuries. 

(10)  At a date and location not specified by the 
veteran  (but indicated to be his "first week at 
Ubon") he witnessed  an airman, [redacted], 
lose an eye.

(11)  During a private medical examination in May 
1991, he provided an account of waking up 
"several times" in "Vietnam" and "finding 
soldiers in other bunks with their throats slit."  
No specific dates or locations were given.   On VA 
examination in August 1991, he alleged that at a 
date and place not specified, the "Vietcong" 
infiltrated his barracks and killed a number of 
his fellow airmen in their sleep.  The veteran did 
not report this event or events when he was 
requested by the RO to specify his alleged  
"stressors."  He again referred to this "throat 
slitting" story on the VA examination in January 
1994.  In his November 1995 statement, the 
appellant asserted not that he had been present 
when other servicemen had their throats slit, but 
that he had heard about such an episode involving 
servicemen in another compound.

(12)  On the VA examination in January 1994, the 
appellant's reported duties as recorded by the 
examiner including "flying munitions transports 
into Vietnam." 

In June 1999, the Board requested the following action:

1.  The claimant may submit additional 
evidence or argument in support of his 
claim.

2.  The claimant should be requested to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified which are not already of 
record.

3.  The claims folder should be referred 
to a VA psychiatrist.  The purpose of the 
referral is to obtain responses to the 
following questions:

For purposes of establishing a diagnosis 
of PTSD, can an examiner objectively 
determine that a person's individual 
response to an event claimed as a 
stressor in the past involved intense 
fear, helplessness, or horror, without 
reliance upon the subjective reporting of 
that person?

Can a current examiner objectively 
determine that the criteria for a 
diagnosis of PTSD set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th Edition) as to sub-
parts B, C and D have been met without 
reliance upon the subjective reporting of 
that person? 

The physician should provide a rationale 
for his opinions.

4.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 3.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, the case should be 
reviewed by the RO in light of the 
additional evidence submitted on behalf 
of the claimant and the instructions 
mandated by the Court in Zarycki and 
Cohen, the November 1998 joint motion, as 
well as the discussion above in this 
remand.     Notwithstanding any medical 
diagnosis or opinion of record, the RO 
may also make an adjudicative 
determination as to this issue based upon 
credibility findings concerning not only 
alleged stressor events, but also as to 
the credibility of reported subjective 
symptoms.  

In February 2000, the RO contacted the veteran and requested 
him to provide all sources of treatment for his psychiatric 
disability.  No direct response was ever received by the 
veteran regarding this specific request for information.  

In May 2000, the RO contacted the VA Medical Center (VAMC) to 
obtain the medical opinion requested by the Board.  In a May 
2000 response, the physician noted that in the case of PTSD, 
"generally considerable reliance has to be placed on the 
patient's report."  Specifically, to the symptoms and their 
relationship to the specific time, place and severity.  The 
physician noted that it is not only the case in an anxiety 
disorder that a psychiatrist significantly depends on the 
report which is elicited during the examination to determine 
the nature of problems, such as a psychosis, depression, or 
anxiety.  In an examination, as to how reliable the patient 
is, it depends upon the consistency of his report.  The 
reliance on this information is neither confirmed nor refuted 
by the treatment response.

In the veteran's case, the physician noted that the record 
indicates that his initial treatment was for a more serious 
mental illness, schizophrenia, paranoid type, associated with 
alcoholism with no significant record of its original 
precipitant related to his experiences in the service.  It 
appeared that it was not until 1987 that he reported to any 
groups for PTSD and did not claim the disability to be a 
problem until 1991.  At that time, he appeared to document 
significant factors which would generally be considered as 
the traumatic events that would in some persons be due to the 
said anxiety disorder.

Regarding the specific question of whether he could determine 
the criteria for a diagnosis of PTSD without reliance on the 
subjective reporting of the veteran, it was stated that a 
psychiatrist significantly depends upon the report by the 
patient as to the clinical status, which primarily examines 
the patient's thinking, feeling, behavior and relationships.  
"These aspects of the examination can be objectively termed 
reliable, but reliance is always upon the report from the 
patient."

In an October 2000 response, it appears to be contended that 
the RO's Supplemental Statement of the Case (issued in June 
2000) does not state whether or not the VA examiner clearly 
answered the Board's question regarding subjective reliance 
upon the patient's self-reported history, but infers that 
certain aspects of the examination can be determined 
reliably.  With regard to the RO's contention that credible 
evidence of a stressor is not in the record, the attorney 
resubmitted service medical records of the veteran that 
report an attack on him in Japan, letters from his 
psychologist and psychiatrist regarding the PTSD diagnosis 
and the severity of the attack in Japan, an examination 
showing that upon entering the military he did not have a 
scar on his lower lip (yet the scar appears on his separation 
examination) and the buddy statements regarding the veteran's 
witnessing of an incident while in service of an airman 
losing an eye.  It was contended that the RO had chose to 
ignore this evidence and impugned the credibility of the 
veteran.  

In October 2000, the veteran and his attorney were notified 
that this case was being sent to the Board for a final 
adjudication.  

The Board determined that additional development of this case 
was required.  In May 2001, the Board contacted the veteran's 
representative and stated that in reaching its decision in 
this appeal, the Board proposed to rely on evidence that it 
developed subsequent to the issuance of the most recent 
Supplemental Statement of the Case in this claim.  Copies of 
this evidence, in pertinent part, were attached.  Each such 
item of evidence and the reliance proposed to be placed on it 
was listed as follows:

Frueh, B.C., Smith, D.W., & Baker, S.E.  
Compensation seeking status and psychometric 
assessment of combat veterans seeking treatment for 
PTSD.  Journal of Traumatic Stress, Vol. 9, No. 3, 
p. 427-439 (1996) - relied upon to address the 
subjective nature of elements of the diagnostic 
criteria for the post-traumatic stress disorder 
diagnosis and the validity of clinical interviews 
and psychological testing.  [hereafter Frueh, Smith 
& Baker]

Pitman, R.K., & Orr, S.P.  Psychophysiologic 
testing for post-traumatic stress disorder: 
forensic psychiatric application.  Bulletin of 
American Academy of Psychiatry and the Law, Vol. 
21, No. 1, p. 37-52 (1993) - relied upon for to 
address the subjective nature of a post-traumatic 
stress disorder diagnosis, and dependence upon the 
veracity of the subject to support the diagnosis.  
[hereafter Pitnam & Orr]

Pitman, R.K., Sparr, L.F, Sounders, L.S., & 
McFarlane, A.C.  Legal issues in post-traumatic 
stress disorder.  van der Kola, BA, McFarlane, AC, 
and Weisaeth, L. eds., Traumatic Stress: The 
Effects of Overwhelming Experience on Mind, Body, 
and Society, p. 378 - 396 (Guildford Press, 1996) - 
relied upon for to address several legal and 
factual issues in PTSD diagnoses, including the 
subjective nature of a post-traumatic stress 
disorder diagnosis, the dependence upon the 
veracity of the subject to support the diagnosis, 
the lack of validity scales for many psychometric 
test instruments and the inability of even the 
psychometric testing with the best validity scales 
to detect fabricated PTSD.  [hereafter Pitman, 
Sparr, Sounders & MacFarlane]

Perconte, S.T., & Goreczny, A.J.  Failure to detect 
fabricated posttraumatic stress disorder with the 
use of the MMPI in a clinical population.  American 
Journal of Psychiatry, 147:8, p. 1057-1060 (August 
1990) - relied upon for to address the failure of 
health care providers to detect fabricated 
posttraumatic stress disorder.  [hereafter Perconte 
& Goreczny]

Spar, L.F., & Pankratz, L.D.  Factitious 
posttraumatic stress disorder.  American Journal of 
Psychiatry, 140, p. 1016-1019 (August 1983) - 
relied upon for to address the subjective nature of 
a posttraumatic stress disorder diagnosis.  
[hereafter Spar & Pankratz]

In May 2001, the veteran was provided the articles listed 
above and granted 60 days to respond.  The veteran did 
respond in July 2001.  At this time, it was argued that the 
Board must not "second guess" a medical opinion rendered by 
a psychologist based on perceived failure by health care 
providers in general to detect fabricated PTSD.  A statement 
rebutting the article submitted by the veteran was also 
received from J.M.S., Ph.D.  The psychologist stated that 
arguments regarding the "subjective" nature of the elements 
of PTSD were not new.  It was noted that the Board should 
recognize the dangers inherent in using any psychometric 
instrument in isolation to diagnose a clinical disorder.  
This medical opinion will be discussed below.  

The veteran specifically waives his right to have this new 
evidence reviewed by the RO.

Analysis


The Board finds the claimant's crediblity to be the 
determinative question in this matter.  The record 
demonstrates that the claimant admits to making false 
statements concerning his personal exposure to an attack by 
enemy personnel on his barracks in Thailand resulting in the 
death by throat slitting of other service members in his 
presence.  The record further establishes that he presented a 
false allegation that his aircraft was present during a 
mortar attack in January 1968 at a base in Vietnam.   
Accordingly, the Board concludes that the claimant is not 
credible in his evidentiary assertions concerning alleged 
combat stressor events his claim for PTSD.

The medical texts and reports of record establish that the 
diagnosis of PTSD is subjective as to whether a particular 
event and the reaction of a particular individual to that 
event meet the diagnostic criteria to establish that event as 
a "stressor." (Criteria "A" for the diagnosis of PTSD.)  
The medical texts and reports also establish:

(1) That the existence of the great majority of Criteria 
"B" and "C" for a diagnosis of PTSD depends upon the 
subjective evidentiary assertions of the claimant and these 
same types of assertions form the usual basis to determine 
the presence of most of Criteria "D";

(2) That a valid diagnosis of PTSD is dependent not only on 
establishing an event as a potential "stressor" (Criteria 
"A"), but also upon establishing that Criteria "B", "C" 
and "D" are satisfied;

(3) That the assessment of PTSD-specific symptoms is the most 
crucial link in the chain of proximate causation between the 
claimed "stressor" event and the disorder, but it remains 
uniquely vulnerable because of its dependence upon the 
veracity of the claimant; and

(4) That the motivated claimant can easily ascertain what 
symptoms must be reported to support the diagnosis, and 
therefore the presence of the disorder is easily simulated.

Therefore, the presence of "B," "C" and most of the "D" 
criteria for PTSD involves the subjective existence of and 
content of an individual's inner thoughts and feelings.  The 
existence and content of another individual's inner thoughts 
and feelings is not subject to independent objective 
verification by another human being, whether that person is a 
lay party or one with medical expertise.  Rather, the 
existence or nonexistence of such subjective symptoms and 
their causal relationship to service events is dependent upon 
the crediblity of the claimant.    

The crediblity of a party seeking compensation benefits is an 
adjudicative, not a medical determination.  A claim for 
service connection for PTSD is not an exception to that 
principle.  As the claimant in this matter is shown to and 
admits to making false material statements that go to the 
heart of his claim for compensation benefits, he is not 
credible.  No probative weight may be assigned to a medical 
opinion that relies upon his noncredible statements.  Because 
he is not credible in his claim regarding both the alleged 
stressor events in service and as to the subjective elements 
required to support a diagnosis of PTSD, obtaining additional 
putative evidence could not make a difference in the result 
because no extrinsic evidence can verify the presence of the 
subjective elements of PTSD.  Likewise, because of his lack 
of crediblity there is no reasonable possibility that further 
development of the record could substantiate the claim.  

I.  General Criteria

A.  Criteria for Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

VA has adopted the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (hereafter DSM-IV) as the 
criteria for establishing the diagnosis of a mental disorder.  
38 C.F.R. §§ 4.125, 4.130 (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001)

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


B.  Crediblity as Determinative Question

The joint motion required that the Board explain its 
conclusion that "the determinative question in this case is 
not simply verification of one or more of these [stressor] 
events, but one of basic credibility."  The joint motion 
indicated that this conclusion must be reconciled with an 
earlier statement that the "next question to be addressed is 
whether the record corroborates the appellant's accounts as 
to the occurrence of the alleged stressor events."  The 
joint motion also required that the Board explain its 
"confusing conclusion" that "[o]nce the appellant destroys 
his credibility, the Board must conclude that no probative 
weight can be assigned to the multiple diagnoses of PTSD of 
record."  

The joint motion cites "Cf. Massey v. Brown, 7 Vet. App. 
204, 208 (1994)" for the proposition that consideration of 
factors outside the rating schedule is remandable error.  The 
Board agrees that Massey stands for the proposition that in 
rating disabilities, the use of criteria outside the rating 
or diagnostic criteria would be error.  The Board, however, 
is not relying upon factors outside the rating criteria.  To 
the contrary, the Board simply points out that VA regulations 
mandate that the diagnosis of a mental disorder must be in 
accordance with the DSM, that the diagnosis must be supported 
by findings, and that adjudicators must be "thoroughly 
familiar" with the DSM nomenclature.  38 C.F.R. §§ 4.125, 
4.130.  The DSM includes the diagnostic criteria for each 
disability, including PTSD.  The DSM criteria for PTSD 
contain subjective elements that are not independently 
verifiable by a medical provider.  As the medical texts and 
report discussed below demonstrate, these elements are 
dependent upon the crediblity of the claimant.  Thus, this 
determination simply recognizes the inherent reality that the 
rating or diagnostic criteria clearly make crediblity a 
critical element in a claim for service connection for PTSD.  
If it is a violation of Massey to point out the obviously 
subjective nature of Criteria "B" and "C" and usual 
reliance upon subjective reporting for most of Criteria 
"D", then Cohen, supra, likewise violates Massey for 
holding that Criteria "A" is subjective.  

The Board finds nothing in Massey that stands for the 
proposition that the assessment of credibility is a medical, 
rather than an adjudicative determination.  No case is cited 
in the joint motion to that effect.  As the United States 
Court of Appeals for the Federal Circuit has pointed out, 
there is a "considerable body" of law that clearly imposes 
a duty on the Board to "analyze the credibility and 
probative value of evidence sua sponte."   The Federal 
Circuit flatly rejected the appellant's argument in that case 
that would have emasculated the Board's "inherent fact 
finding authority."  Madden v. Brown, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997).

C.  Diagnostic Criteria for PTSD

The Diagnostic and Statistical Manual for Mental Disorders, 
3d Edition, [hereafter DSM-III] added PTSD to the 
nomenclature in 1980.  The diagnostic criteria for PTSD began 
with category "A" concerning a "stressor" event.  The 
diagnostic criteria then mandated that the "stressor" event 
must result in a number of certain other characteristic 
manifestations set forth in categories "B" (Reexperiencing 
of the trauma), "C" (Numbing of responsiveness or reduced 
involvement with the external world), and "D" (at least two 
of a list of six types of symptoms such as hyperalertness, 
sleep disturbance, etc.).  

The Diagnostic and Statistical Manual for Mental Disorders, 
3d Edition, Revised, [hereafter DSM-IIIR] revised the 
criteria in 1987.  Those DSM-IIIR criteria are set out in 
Pittman & Orr, p. 38.  They begin with category "A" 
concerning a "stressor" event.  The diagnostic criteria 
then mandate that the "stressor" event must result in a 
number of certain other characteristic manifestations set 
forth in categories "B" (Reexperiencing criteria), "C" 
(Avoidance criteria), "D" (Arousal Criteria) and "E" 
(Duration criteria).  Under Both DSM-III and DSM-IIIR, only a 
specified number of characteristic manifestations need be 
present to satisfy categories "B", "C" and "D".  Unless 
each of the criteria is satisfied with the requisite number 
of characteristic manifestations, however, the diagnosis of 
PTSD is not in accordance with the DSM provisions.

The diagnostic criteria for PTSD were revised again in 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
Edition (1994) [hereafter DSM-IV].   In Cohen, supra. the 
Court addressed the significant of this revision with regard 
to category "A," the "stressor" event.  The Court took 
judicial notice that the "major effect" of the revision was 
to change from an objective standard ("would evoke . . . in 
almost anyone") in assessing whether a stressor is 
sufficient to cause PTSD to a subjective standard.  ("A more 
susceptive individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
'almost anyone.'")  10 Vet. App. at 140-142, 153.  

While Cohen addressed the "subjective" nature of the 
"stressor" event in category "A" as revised by DSM-IV, it 
did not address the "subjective" nature of the "B" and 
"C" criteria, as well as the reliance of clinicians upon 
subjective reporting to establish the presence of the "D" 
criteria.  (The Board notes that DSM-IV also added "F" 
criteria that the symptoms produce clinically significant 
distress or impairment in social, occupational or other 
important areas of functioning.  This criterion is not a 
determinative factor in this matter because its presence or 
absence could not change the outcome if Criteria "B", "C" 
and/or "D" were not met.)  Cohen held that the sufficiency 
of the event alleged as "stressor" to cause PTSD rested on 
an individual's particular susceptibility and was a medical 
determination.  

The Board finds nothing in Cohen, however, that holds or 
implies that the fact finder is precluded from making 
credibility determinations in PTSD cases, particularly as to 
subjective symptoms in the "B" and "C" criteria or the use 
of subjective reporting to establish the "D" criteria.  
Moreover, Cohen did not directly confront the situation here 
where demonstrably and/or admittedly false statements have 
been advanced in pursuit of the claim of service connection 
for PTSD.  Thus, Cohen did not preclude the examination of 
credibility of the claimant as to an alleged stressor event.

The medical texts added to the record by the Board emphasize 
the subjective nature of the symptoms of PTSD, quite apart 
from the question of whether the event claimed as the 
stressor occurred, and the critical significance of the 
crediblity of the individual claiming to experience the 
disorder.  In this regard, the Board provided the claimant 
with specific notice that it would rely on medical texts to 
establish the subjective nature of the diagnostic criteria 
and the significance of the veracity of the individual 
claiming to experience the disorder.  The claimant was 
provided with an opportunity to provide rebuttal to these 
propositions.  The claimant submitted a rebuttal to the 
material identified by the Board, however, that rebuttal did 
not challenge the subjective nature of the diagnostic 
criteria or the significance of the veracity of the 
individual claiming to experience the disorder.

As Sparr & Pankratz state:  "Simulation [of PTSD] is easy, 
since the symptoms described by DSM-III mostly reflect 
private phenomenology and since by definition the symptoms 
are caused by events now past."  (Id. p. 1018)

As Pitman & Orr comment, even under DSM-IIIR, the notion that 
the there was an objective standard for assessing whether an 
event was of an adequate nature to constitute a "stressor" 
for purposes of causing PTSD was "illusory" for a variety 
of reasons.  These authors challenged whether there was a 
"range of usual human experience" from a cross cultural 
perspective.  They asked whether the illustrative examples 
cited in DSM-IIIR raised more questions than they answered.  
For example, did the "sudden destruction of one's home" 
include a summer residence or did "seeing another person who 
has recently been . . . killed" include driving by the scene 
of a car crash where there was a body under a sheet.  (id., 
pp. 38-39.)  Moreover, these same authors pointed out that:

Obstacles to objectively defining the stressor 
in PTSD increase the importance of objectively 
defining the response.  Unfortunately, of all 
the problems posed by PTSD in the courtroom, 
the most daunting is the subjective nature of 
the disorder's manifestations.  'Although the 
assessment of [PTSD-specific] symptoms is the 
most crucial link in the chain of proximate 
causation, it remains uniquely vulnerable 
because of its dependence upon the veracity of 
the complainant.' [Citation omitted.]  Except 
for the infrequent case in which a witness can 
testify to the claimant's 'sudden acting . . . 
as if the traumatic event were recurring,' the 
presence of the DSM-III-R 'B" (intrusion) 
criteria (Table 1) is based upon the 
claimant's report of such subject matters as 
'recollections,' 'dreams,' 'feelings,' and 
'distress.'  Similarly, determination of the 
'C' (avoidance) criteria is primarily based 
upon the claimant's report of 'efforts to 
avoid thoughts or feelings associated with the 
trauma,' 'efforts to avoid activities or 
situations that arouse recollections of the 
trauma,' 'diminished interest,' 'feelings of 
detachment and estrangement,' and a 'sense of 
foreshortened future," although on occasion a 
witness may substantiate, or a jury may 
directly observe, avoidance behavior and/or 
restricted affect.   Substantial opportunity 
for objective quantification appears to exist 
for the 'D' (arousal) criteria, but even here 
the usual practice is to determine the 
presence of these items from the claimant's 
self report.  (Emphasis added.)

These authors further stated that:

One the one hand, because of the tendency of 
PTSD patients to avoid recalling the trauma, 
superficial questioning may miss the 
diagnosis.  On the other hand, recitation of 
structured interview items incorporating PTSD 
diagnostic criteria may be treated by 
motivated respondent as a series of leading 
questions evoking answers that too readily 
lead to a PTSD diagnosis.  Since the 
diagnostic criteria for PTSD are available 
through publications and word-of-mouth, there 
is little to stop a motivated claimant from 
leaning what symptoms must be reported to 
qualify for the diagnosis.  

Id., p. 40.  Because DSM-IV did not move the "B," "C" or 
"D" criteria to an objective basis, manifestly the same 
analysis holds true with respect to these criteria.  This 
conclusion is supported by the fact that the same basic 
principles are reiterated in Pitman, Sparr, Sounders & 
MacFarlane, published in 1996, two years after DSM-IV was 
adapted, sometimes employing nearly identical language.  (See 
particularly pp. 388-94.)  As Pitman, Sparr, Sounders & 
MacFarlane state:  

Just as the evaluator in the forensic (as 
opposed to therapeutic) setting is unwilling 
to accept the claimant's word that he or she 
has a certain symptom without being shown how 
and why, the evaluator should not expect the 
jury to accept the evaluator's word that the 
claimant has or does not have PTSD without 
being shown how or why.

Id. at 389.

The VA physician in his May 2000 response to the questions 
posed by the Board affirmed these general principles as 
applied to this case.  He pointed out that "generally 
considerable reliance has to be placed on the patient's 
report," and specifically to the symptoms and their 
relationship to the specific time, place and severity.  In 
other words, the claimant's statements are central to 
establishing the existence of symptoms and the relationship 
of the content of those symptoms to service.  The physician 
further stated that a psychiatrist significantly depends upon 
the report by the patient as to his thinking, feeling, 
behavior and relationships.  "These aspects of the 
examination can be objectively termed reliable," commented 
the physician, "but reliance is always upon the report from 
the patient."  Again, the physician emphasized that the 
clinician "significantly depends" on the claimant's report 
of subjective symptoms like thinking and feeling, and that 
reliance has to be always placed on the report from the 
patient to establish those symptoms.

The Board finds the medical texts and the May 2000 opinion 
simply confirm that which is manifestly obvious: an 
individual's inner thoughts and feelings are subjective in 
nature.  No human being, whether a lay party or one 
possessing medical expertise, can objectively verify the 
existence and content of another individual's thoughts or 
feelings.  To recognize this simply fact does not amount to a 
declaration of war on psychiatry and psychology, a disdain 
for the diagnosis of PTSD, an attempt to ignore or circumvent 
medical expertise, or a panting desire to substitute lay 
judgment for medical expertise.  Rather, it is simply to 
recognize that no medical provider can gain supernatural 
powers beyond human capabilities by virtue of background, 
training or experience.  To accord mind reading powers to 
clinicians would be to base decisions on superstition, not 
science.  

In summary, from these texts and the report is clear: 

(1) That the existence of the great majority of the "B" and 
"C" criteria depends upon the subjective evidentiary 
assertions of the claimant and these same types of assertions 
form the usual basis to determine the presence of most of the 
"D" criteria;

(2) That a valid diagnosis of PTSD is dependent not only on 
establishing an event as a potential "stressor" (Criteria 
"A"), but also upon establishing that Criteria "B", "C" 
and "D" are satisfied;

(3) That the assessment of PTSD-specific symptoms is the most 
crucial link in the chain of proximate causation between the 
claimed "stressor" event and the disorder, but it remains 
uniquely vulnerable because of its dependence upon the 
veracity of the claimant; and

(4) That the motivated claimant can easily ascertain what 
symptoms must be reported to support the diagnosis, and 
therefore the presence of the disorder is easily simulated.

D.  Evaluating Crediblity

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 895 (W. Va. 
1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 
(Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).  Although 
credibility is often defined as determined by the demeanor of 
a witness, a document may also be credible evidence.  See, 
e.g., Fasolino Foods v. Banca Nazionale Del Lavoro, 761 F. 
Supp. 1010, 1014 (S.D.N.Y. 1991); In Re National Student 
Marketing Litigation, 598 F. Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs.[HHS], supra, 
a special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
  
Because of petitioner's inconsistent 
affidavits and her expressed recognition of 
the difficulties of remembering specific 
dates of events that happened so long ago, 
[I] give greater credence and weight to the 
contemporaneous medical records filed in this 
matter.
  
1992 U.S. Cl. Ct. LEXIS 528.   The special master was found 
to have followed the Federal Circuit's instruction in Cucuras 
v. Department of Health & Human Servs., 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 

  
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. United States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980). 

Medical records, in general, warrant 
consideration as trustworthy evidence.  The 
records contain information supplied to or by 
health professionals to facilitate diagnosis 
and treatment of medical conditions.  With 
proper treatment hanging in the balance, 
accuracy has an extra premium.  These records 
are also generally contemporaneous to the 
medical events.

As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis added.)  
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's crediblity in question.



II.  Application of General Criteria to the Facts of the Case

A.  Engaged in Combat with the Enemy

Under the framework established in Zarycki v. Brown, 6 Vet. 
App. 91, 97-98 (1993), the Board must make an explicit 
determination as to whether the veteran engaged in combat 
with the enemy.  The question of what evidence is considered 
satisfactory proof that a veteran engaged in combat with the 
enemy was addressed by the VA General Counsel in VAOPGCPREC 
12-99 (October 18, 1999), when the General Counsel held that 
the plain language of 38 U.S.C.A. § 1154(b) requires that the 
veteran have "personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  It was indicated that the 
determination as to whether a veteran "engaged in combat 
with the enemy" necessarily must be made on a case-by-case 
basis with reference to the general statutory standards.  
Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show that 
the veteran had engaged in combat, but the general 
description would not be exhaustive if circumstances made in 
an individual case were found to constitute engagement in 
combat.  The Court has indicated that evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  The Gaines Court also stated that 
38 U.S.C.A. § 1154(b) does not require the acceptance of the 
veteran's assertions that he engaged in combat.  Id. at 359.  
However, the Court has made clear that the VA cannot ignore 
the veteran's assertions and must evaluate his statements 
along with all other relevant evidence.  Id. 

The Board notes that according to the joint motion, the fact 
that the veteran did not "engage in combat with the enemy" 
is "undisputed" (joint motion, p. 2).  The Board must point 
out that this representation contradicts the assertions 
previously advanced by the claimant.  The record shows that 
on multiple occasions he reported that he was personally 
under fire from enemy mortars and that he was present in a 
barracks under attack by enemy personnel who killed other 
U.S. servicemen in the veteran's personal presence. 

The U.S. Court of Appeals for the Federal Circuit has 
articulated, and the Court has recognized, "three exceptions 
to the law[-]of[-]the[-]case doctrine: (1) When the evidence 
at trial was substantially different from that in the former 
trial upon when the appellate court based its decision; (2) 
when the controlling authority has since made a contrary 
decision of law; and (3) when the appellate decision was 
clearly erroneous."  See Chisem v. Brown, 8 Vet. App. 364, 
375 (1995) (emphasis added), (citing Kori Corp. v. Wilco 
Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 (Fed. 
Cir. 1985)). 

Accordingly, to the extent the joint motion could be read as 
holding or implying that the claimant never made 
representations that he "engaged in combat with the enemy," 
the Board finds this would be an exception to the law of the 
case doctrine since it is clearly erroneous.  Therefore, the 
Board concludes that the joint motion does not preclude the 
Board from considering the claimant's prior representations 
that he "engaged in combat with the enemy" in assessing his 
crediblity. 

The Board finds that where an individual is personally 
present under enemy mortar (or rocket) fire, that episode 
constitutes "combat with the enemy" as contemplated by 
38 U.S.C.A. § 1154(b) and VAOPGCPREC 12-99.  Clearly, the 
events alleged by the claimant placed him personally in an 
area under the indirect fire of the enemy.  This qualifies as 
personal participation in an encounter with a military foe.  
Likewise, the Board finds that the allegation that the 
claimant was present in a barracks raided by enemy soldiers 
who slit the throats of other servicemen fits the criteria 
that he "personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  (Emphasis added.)  No rationale is 
offered by or on behalf of the claimant as to why these 
events could not be deemed "combat."  No rationale is 
offered by or on behalf of the claimant as to why he has 
abandoned his previous evidentiary assertions concerning 
these events.  

Based on review of the record in this case, including the 
service personnel records and reports, his statements, and a 
review of the medical evidence of record, the Board finds 
that the veteran never engaged in combat with the enemy.  
There is no verification that any of the other episodes cited 
by the veteran involved a personal encounter with an "a 
military foe or hostile unit or instrumentality."  Viewing 
an aircraft damaged by enemy fire, or learning of the loss of 
aircraft to enemy activity can not be "combat with the 
enemy" since there is no personal participation in the 
actual event when the enemy was present.    

With regard to the veteran's contentions that he was under 
fire from enemy mortars and that he was present in a barracks 
raided by enemy soldiers who slit the throat of other 
servicemen, the Board finds that the veteran fabricated these 
assertions.  The service personnel and administrative records 
flatly disprove the claim of exposure to enemy fire during a 
stop at an air base in Vietnam in January 1968, as 
acknowledged by the CRUR.  They show he reached his station 
in Thailand in early January 1968, and that neither Tan Son 
Nhut or Bien Hoa were subjected to the attack as he claimed 
on a date compatible with his movements.  

The record further shows the claimant presented an account of 
his personal presence in barracks where enemy personnel 
entered and slit the throats of fellow servicemen in at least 
May and August 1991 and January 1994.  Once pressed for 
actual details about the alleged event, the veteran admitted 
that he only allegedly had heard about such an episode.    
Thus, the claimant conceded that his previous story repeated 
several times in support of his claim alleging his direct 
personal experience of the purported event was false.  This 
admission demonstrates a fundamental falsehood in the 
representations made in pursuit of the claim for compensation 
benefits.  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau, 9 Vet. App. at 396.  This means that 
"other credible supporting evidence from any source" must 
be provided.  The Board finds there is no "other credible 
supporting evidence from any source" to support the 
conclusion that the claimant engaged in combat with the 
enemy.  Likewise, the Board notes that even if the rule of 
law in Moreau did not apply, the fact is that none of the 
post service clinicians that have dealt with the claimant 
have any first hand knowledge of the events in service.  
Thus, they can not corroborate events in service; they can 
only reiterate the claimant's assertions.

B.  Stressors 9 and 10

The joint motion found that the Board's decision was deficit 
because it failed to account for evidence supporting the 
allegations of events advanced as "stressors" number 9 and 
10 as identified in the prior decision of the Board.  
Specifically, the joint motion points to evidence in the 
service medical records of treatment for injuries resulting 
from a street fight, a June 1970 letter to the claimant's 
family members, a notation of a scar on the separation 
examination, and a medical opinion that there was a nexus 
between the street fight and PTSD.  With regard to alleged 
stressor number 10, the joint motion referred to a "buddy 
letter" dated in February 1991 indicating that an arming 
wire struck a fellow airman resulting in the loss of an eye.  

With respect to stressors number 9 and 10, the Board will 
rule in the alternative.  Holbrook v. Brown, 8 Vet. App. 91 
(1995) (aff'd, 86 F.3d 1178 (Fed.Cir. 1996)), (The Court 
expressly rejects a challenge to the Board's "fundamental 
authority" to rule in the alternative).  In the first place, 
even if the Board assumed that the events alleged as 
stressors 9 and 10 occurred as represented by the claimant, 
it would not change the outcome.  The claimant is not 
credible as to his evidentiary assertions advanced in a claim 
for monetary benefits for PTSD because he has demonstrably or 
admittedly made false statements concerning the existence of 
an alleged stressor event and the subjective symptoms 
allegedly stemming from the alleged stressors.    By these 
actions he has destroyed his crediblity as to the existence 
of subjective symptoms meeting the criteria for PTSD due to 
these events or of a causal link between the purported 
subjective symptoms of PTSD and the events in service.  Thus, 
even assuming these events occurred, the Board finds there is 
no evidence entitled to probative weight that a PTSD 
disability related to service was the product of those 
events.  As noted above, the Board finds on the facts of this 
case that no deference is due to the medical providers who 
have accepted the claimant's evidentiary assertions as to the 
existence and content of these subjective symptoms.  This is 
because no amount of medical expertise gained thought 
training, background or experience can equip the medical 
provider with supernatural ability to confirm objectively the 
existence and content of inner thoughts and feelings that 
form indispensable components of the diagnostic criteria for 
the alleged disability. 

In the alternative, the Board finds that the claimant's 
assertions relating specifically to these events are not 
credible.  Regarding alleged stressor number 9, the 
claimant's purported "stressors" were listed in a May 1991 
statement, a May 1991 psychological evaluation, an August 
1991 social and industrial survey and an August 1991 VA 
psychiatric examination.  None of these contains a mention of 
this alleged episode.  It was only in December 1992 that the 
claimant reported a blow from behind knocking him to the 
ground and then many "excruciating painful kicks to the 
right side of my head and body."  He said he tried to shield 
his head with his hands and thought he would die if the 
attack continued.  A medical statement referred to an assault 
where the claimant was "attacked form behind and severely 
beaten" by two airmen.  Reportedly, ever since this episode 
the claimant had been extremely anxious of the threat or 
imaged threat of assault by a male.  A June 1993 medical 
statement relates that the appellant was "kicked in the head 
at least six times" by an assailant with "heavy boots."  
He was left with permanent damage to his teeth and a partial 
facial paralysis.  He reported he "later learned" that 
these same men had attacked others and left them "in 
comas."  In June 1994, the claimant asserted that he was 
"brutally and repeatedly kicked in the head with the 
apparent intent of being killed." 

The service medical records in question covering several days 
in late June 1970 do not corroborate the account now offered 
by the claimant.  They do show the claimant was sutured for 
1-inch gaping laceration from the lower lip toward the chin 
and a laceration inside the mouth from a fight that occurred 
48 hours earlier.  Also noted were several cuts on the inside 
mucosa of the lower lip.  There was no notation of any other 
injury to the head, or elsewhere on the body.  This is 
patently incredible in light of the claimant's account of 
"repeated" kicks to the head ("at least six" by parties 
with "heavy boots") with the intent to kill him.  It is 
inconceivable that six brutal kicks to the head with 
murderous intent produced only the injuries noted in the 
contemporaneous medical records.  These records reflect no 
notation of facial paralysis or of damage to the teeth.  The 
July 1970 separation examination includes a report of medical 
history noting the lip laceration from a "street fight," 
but no other injury or residual, including damage to the 
teeth.  The clinical evaluation at the time of the separation 
examination notes a scar, but no other injury residual or 
damage to the teeth.  In his June 1970 letter, the claimant 
refers to a "few bangs" received when one individual spun 
him around, knocked him down, and kicked him in the head a 
"few times."  There is no mention that he feared for his 
life, or that he sustained facial paralysis or injury to his 
teeth.  In this contemporary account, there is only one 
assailant, not two, as the claimant later maintained.

A review of these statements demonstrates gross 
inconsistency.  First, there is no mention of this event in a 
whole series of earlier statements when the claimant is 
allegedly reporting his purported stressors that caused PTSD.  
Those earlier statements did feature the claimant's false 
claims of combat.  This omission is particularly striking in 
view of his account that he has had anxiety ever since the 
episode.  To now find this inconsistent series of statements 
persuasive, the Board would have to presume the claimant was 
experiencing PTSD symptoms for years due to events he somehow 
could not remember when asked, while he had no trouble making 
up false statements.  Moreover, his current accounts of the 
number of assailants are inconsistent with his report in the 
June 1970 letter.  Further, the documentary record as to the 
nature of the injuries is not consistent with his description 
of the severity of the episode.  When these inconsistencies 
are viewed in light of the fact that the claimant clearly is 
prepared to make false representations in pursuit of a claim 
for monetary benefits, it is clear that his story of the 
beating is not credible and his allegations of subjective 
symptoms stemming from this episode are incredible.    

With respect to purported stressor number 10, the "buddy 
letter" of February 1991 states that "[w]hen we first 
arrived [in Thailand] a munitions airman named [redacted]
lost his eye when 'arming wire' sprang into it."  The Board 
must note that this buddy statement does not indicate that 
either the veteran or the person who wrote this letter 
witnessed the accident.  Thus, the claimant's account of 
witnessing the event is not verified.  Further, the veteran, 
in numerous statements made both before and after February 
1991, does not refer to this event having caused him stress 
during active service.  Once again, the record shows the 
inconsistency between the early and later versions of the 
purported stressor stories.  This fact, coupled to the fact 
that the claimant clearly is prepared to make false 
representations in pursuit of a claim for monetary benefits, 
supports the conclusion that this story that an eye injury to 
another service member caused the veteran to have a current 
disability is unbelievable.

C.  Medical Evidence

With regard to the veteran's own allegation that these 
alleged stressors have caused PTSD, the Board must find that 
the veteran is not competent to make such a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertion 
that he has PTSD is neither competent nor probative of the 
issue in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service and his subjective symptoms, he is not 
competent to diagnose the etiology of his own psychiatric 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board finds no statutory or regulatory provision or case law 
that makes and exception for claims involving mental 
disorders, including PTSD.  Indeed, as stated by the Court, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, 
38 C.F.R. § 3.304(f) provides, in pertinent part, that it 
requires medical evidence to establish a link between current 
symptoms and an in-service stressor.  This regulation 
contains no language that mandates or can be interpreted to 
require the Board to transfer the role of fact finder as to 
crediblity determinations to medical providers. 

The medical evidence of record includes diagnoses of PTSD 
from both private and VA health care providers.  The Board 
finds, however, that the existence of the subjective symptoms 
of PTSD and the causal link between those symptoms and 
service is dependent upon the credibility of the claimant.  
The diagnosis of PTSD in this case can carry no more 
probative weight than the weight to be accorded to the 
claimant's evidentiary assertions of subjective PTSD 
symptoms.  The Board finds that the claimant has admitted or 
has been demonstrated to have advanced false claims of combat 
as the events alleged as stressors.  The Board has further 
found his accounts contain numerous material inconsistencies.  
Accordingly, the Board concludes that the claimant lacks 
crediblity as to his evidentiary assertions in his claim for 
service connection for PTSD.  As the medical providers in 
this matter are not capable of independently verifying the 
existence of subjective symptoms of PTSD and their causal 
relationship to service, the Board finds no probative value 
can be assigned to the medical opinions based upon the 
claimant's evidentiary assertions.

In addition to the fact that the diagnoses rely upon the 
evidentiary assertions of the claimant, the Board must point 
out that these medical opinions contain other material 
defects.  They lack a compelling rationale for the conclusion 
that the veteran suffers from PTSD due to either stressor 
number 9 or 10.  Quite fundamentally, the medical opinions 
due not cite a sound basis for the conclusion that he suffers 
from PTSD due to service.  They provide, at best, a diagnosis 
based on the veteran's recollections of events and alleged 
symptoms.  They fail to indicate specifically how each 
element of the diagnostic criteria are met with respect to 
establishing the presence of PTSD based upon these events.  

The health care providers' opinions that the veteran has PTSD 
due to alleged stressors number 9 and 10 also fail to address 
the discrepancies between the history and other evidence of 
record.  It is not clear, in fact, that these providers were 
even aware of the false assertions made by the claimant as to 
alleged stressor events.  The evidence of record includes the 
silence of the service medical records, the failure of the 
claimant to make reference to these stressors following 
service, as well as the absence of relevant complaints or 
findings in his initial psychiatric evaluations.  For 
example, records of November 1972 hospitalization and 
treatment contain statements recorded for treatment purposes 
proximate to service expressly denying any emotional problems 
in service.  It was further recorded that his complaint was 
vaguely of nervousness, but that this problem was not related 
to service.  Diagnosis was latent schizophrenia.  

In a December 1972 VA hospitalization, the veteran was 
diagnosed with chronic undifferentiated schizophrenia.  The 
Board recognizes that the diagnosis of PTSD was not then 
recognized; however, the hospitalization report fails to show 
that during this two-month hospitalization that the veteran 
made any reference to the alleged stressors in question or 
symptoms related to such alleged stressor events.  The 
medical opinions that support the veteran's claim do not 
reconcile the early medical records to the current complaints 
or to the medical history provided of continuous symptoms of 
PTSD since the alleged stressor events in service.  As the VA 
reviewer in May 2000 pointed out, the early treatment records 
contain documentation of a more serious mental illness, 
schizophrenia, paranoid type, with no significant record of 
its original precipitant in service.  In other words, this 
clinician pointed out the obvious fact that retrospective 
examination of these treatment records failed to suggest, 
much less demonstrate, the presence of symptoms related to 
service in the highly probative, contemporaneous treatment 
records prepared more proximate to service, and long before a 
claim for benefits was filed.  As noted above, "oral 
testimony in conflict with contemporaneous documentary 
evidence deserves little weight."  United States v. United 
States Gypsum Co., supra.  

With regard to the recent review and rebuttal to articles 
cited above by J.M.S, Ph.D., (received at the Board in July 
2001), it is important to note that the Board is not making 
this determination simply based on one medical test, one 
article, or one inconsistent statement from the veteran, but 
on a multitude of inconsistent statements from the veteran, 
numerous treatment records, several examinations, the service 
medical records, and the articles cited above.  Consequently, 
the Board is acting in a manner consistent with the 
recommendations of this health care provider, who essentially 
warns against the use of one psychometric measure.  The Board 
finds nothing in the submission by J.M.S., Ph.D., that 
disputes the critical fact that the claimant's crediblity is 
fundamental to establishing the existence of subjective 
symptoms of PTSD and the link between those symptoms and 
service.  Moreover, the Board must emphasize that the 
determination entered here can not be, and is not in fact 
overtly or covertly based upon some doubt or dispute about 
validity of the concept of PTSD.  It is, however, aimed at 
confronting the very real issue of the central role of 
crediblity in establishing that the diagnostic criteria for 
PTSD are satisfied. 

Nor as contended by the veteran's attorney, is the Board 
ignoring the veteran's service record.  In fact, it is the 
finding of the Board that the veteran's service records only 
provide additional information to refute the veteran's 
credibility and undermine his statements to the VA and his 
health care providers, which the undersigned can not ignore.  
Further, the Board is not "second-guessing" a medical 
determination.  The Board is simply exercising its authority 
as fact finder to determine that veteran has lied to his 
health care providers concerning his alleged stressor events.  
Given the nature of the disability at issue here, health care 
providers can not provide an opinion that is more probative 
than the evidentiary assertions of the claimant.  

Indeed, this case provides an illustration of the difference 
between a "medical determination" and fact finding in a 
claim for service connection for PTSD.  When the claimant 
advanced his false claims of being exposed to a mortar attack 
in Vietnam or being present when fellow servicemen had their 
throats slit in his barracks in Thailand, clinicians 
diagnosed PTSD based these stories.  Clearly, the clinicians 
were unable to ascertain independently whether the claimant 
was or was not experiencing the subjective symptoms in 
Criteria "B", "C" or "D" for PTSD due to these 
nonexistent events.  Just as clearly, there is no rational 
reason to believe that the same or a different set of 
clinicians is any more capable of independently "verifying" 
the existence of subjective symptoms related to evidentiary 
assertions of different alleged stressor events. 

In summary, the Board finds that the medical opinions 
regarding the veteran's medical history and the nature and 
extent of the veteran's psychiatric disability prior to the 
veteran's claim for PTSD are entitled to greater probative 
weight than those opinions submitted or obtained following 
the claim of service connection for PTSD.  These include, but 
are not limited to the VA hospitalization of November to 
December 1972 and the VA hospitalization of February to March 
1987.  As the May 2000 medical opinion notes, a review of the 
clinical record for the extended period the claimant was 
receiving treatment for psychiatric manifestations prior to 
his claim is conspicuous by a lack of content of service (and 
thus PTSD) related symptoms.  In fact, these reports even 
include flat denial that there was any connection between 
service and the manifestations and tied manifestations 
repeatedly to post-service events.  They do demonstrate the 
diagnosis of another more serious mental illness.   In this 
context, the Board would add that there is credible and 
powerfully convincing evidence that the veteran does have an 
acquired mental disability or disabilities.  But that 
evidence indicates the disability is schizophrenia, or 
possibly bipolar disorder. 

As stated by the Court in Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990), where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  "A 
properly supported and reasoned conclusion that a favorable 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in 'in approximate balance,'" Id. at 58.  In this 
case, for the reasons cited above, the Board finds that the 
overwhelming weight of the most probative evidence is against 
the claim.  


III. Duty to Assist

A. General Criteria

Under the authority of Holbrook v. West, supra., the Board 
will also rule in the alternative as to the duty to assist in 
this matter.  First, the Board finds that VA has discharged 
the duty under the old and new law as it exits in this 
matter.  Second, the Board finds that the limits of the duty 
to assist under both the old and the new law were reached in 
this matter after the appellant made false claims of combat 
participation and that thereafter he was due no more 
assistance from VA.

Under the law in effect when this claim was filed, VA had a 
duty to assist the veteran in development of facts pertinent 
to a well-grounded claim.  While several physicians have 
failed to diagnose the veteran with PTSD, several other 
physicians have diagnosed the veteran with PTSD.  The Court 
has held that the truthfulness of evidence must be presumed 
for the limited purpose of determining whether the veteran's 
claim of entitlement to service connection is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, 
the diagnoses of PTSD and the limited legal presumption that 
the veteran's evidentiary assertions concerning the alleged 
stressors and subjective symptoms are credible made his claim 
well grounded.  Thus, he is entitled to the duty to assist.

The duty to assist under the older statutory scheme includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of the individual case.  The duty 
to assist includes obtaining medical records and examinations 
when indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the (statutory duty to assist) also 
includes VA assistance in obtaining relevant records from 
private physician when (the veteran) has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
3 Vet. App. 480, 483 (1992). 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001), 66 Fed. Reg., 
No. 168, 45620-45632 (Aug. 29, 2001), became law.  The VCAA 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where are 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board first rules that the VA has either complied with, 
or gone beyond, the provisions cited above both before and 
under the VCAA.  Accordingly, it would not be prejudicial to 
decide this case on the current record.  In this context, the 
Board must note that it has remanded this issue on many 
occasions in order to assist the veteran in the development 
of his claim.  The RO has made extensive efforts to obtain 
medical records pertinent to the claim and has obtained all 
pertinent records that could substantiate this claim.  VA has 
provided the veteran with examinations and has obtained a 
medical opinion where necessary to decide the claim.  VA has 
sought verification of the alleged "stressor" stories on 
multiple occasions.  The appropriate service department 
authority has indicated what can and can not be verified.  
The statements of the case and supplemental statements of the 
case, the Board decisions and the joint motion have notified 
the claimant of the evidence needed to substantiate his 
claim.  The claimant was provided notice of and exercised his 
opportunity to rebut the additional medical texts upon which 
the Board has relied.

The statement of the veteran's representative in October 2000 
appears to imply that the VA physician of May 2000 did not 
answer the questions posed by the Board in June 1999.  The 
Board does not agree.  The physician was specifically asked 
by the Board whether an examiner could objectively determine 
a person's individual response to an event claimed as a 
stressor in the past involving intense fear, helplessness, or 
horror, without reliance upon the subjective reporting of 
that person.  In response, the physician provided a detailed 
review of the record and his own opinion regarding this 
critical question.  He noted that in the case of PTSD, 
"generally considerable reliance has to be placed on the 
patient's report."  Specifically, reliance has to be placed 
on the patient's report as to the symptoms and their 
relationship to the specific time, place and severity.  The 
physician noted that it is not only the case in an anxiety 
disorder that a psychiatrist significantly depends on the 
report which is elicited during the examination to determine 
the nature of problems, such as a psychosis, depression, or 
anxiety.  In an examination, as to how reliable the patient 
is, it depends upon the consistency of his report.  The Board 
finds the substance of this opinion is clear that the 
evidentiary assertions of the claimant are critical to 
establishing the diagnosis of PTSD.

Moreover, insofar as the claimant has a right under Stegall 
v. West, 11 Vet. App. 268 (1998) to assure that this question 
is answered, the Board must point out that the medical texts 
added to the record clearly address the question of the 
subjective nature of critical parts of the diagnostic 
criteria for PTSD and the fundamental importance of the 
veracity of the claimant.  Thus, even assuming the May 2000 
opinion was in any way deficit, which the Board does not 
believe, the questions posed by the Board also have been 
answered by the authoritative medical texts now of record.  

Apart from the reference to the May 2000 report, the 
veteran's own representative does not indicate where the VA 
has failed in the duty to assist the veteran.  The claimant 
has repeatedly urged that the record is adequate to decide 
the case.  

B.  Limits on the Duty to Assist

In view of the extensive record accumulated during the 
protracted period this matter has been pending, the limits on 
the duty to assist are also significant in this matter. The 
Board concludes that under both the old and the new law there 
are limits on the duty to assist that have been reached in 
this appeal.  See Smith v. Derwinski, 2 Vet. App. 429, 431-32 
(1992).  As stated by the Court in Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations omitted) long before 
the VCAA, the duty to assist is not unlimited in scope.  

The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim 
with the claimant only in a passive role.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1993).  Nor is the VA required to search for 
evidence which, even if obtained, would make 
no difference in the result.  See Colvin [v. 
Derwinski], 1 Vet. App. at 174.  In short, 
the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there 
might be some unspecified information which 
could possibly support a claim.  In 
connection with the search for documents, 
this duty is limited to specifically 
identified documents that by their 
description would be facially relevant and 
material to the claim.  (Emphasis in 
original.)

The Court has further held that if a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative information.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Brown, 1 Vet. App. 190 reconsidered 
1 Vet. App. 406 (1991).  The Court has further noted that it 
is incumbent upon a claimant "to submit to VA examination if 
he is applying for, or in receipt of, compensation."  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992).

The VCAA itself does not provide a blank check for the 
limitless expenditure of scarce VA adjudicatory resources.  
Rather the VCAA provides expressly that VA is only obligated 
to embark upon "reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought."  The VCAA further provides that VA's 
obligations end when there is "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."   38 U.S.C.A. § 5103A(a). 

Therefore, based upon the law and case law noted above, the 
Board concludes that under the standard existing before the 
VCAA, the limits on the duty to assist are at least: 

(a) That the claimant can not remain passive when her 
cooperation is necessary; 
(b) that the claimant must provide information essential to 
obtain putative information; and 
(c) that the duty to pursue evidence ends when, even if the 
putative evidence could be obtained, it could not make a 
difference in the result.  (Emphasis added.)  

Under the VCAA, the limits on the duty to assist are: 

(a) Only reasonable efforts are required to obtain evidence 
that could substantiate the claim; and 
(b) the duty ends where there is no reasonable possibility 
that assistance would aid in substantiating the claim.   
(Emphasis added.)

In this matter the determinative question is the crediblity 
of the claimant.  For the reasons discussed above the Board 
has found the claimant is not credible as to his evidentiary 
assertions concerning alleged stressors as well as to the 
existence and content of his subjective thoughts and feelings 
relating to PTSD claimed to be related to service.  There is 
no reasonable possibility that any existing evidence could 
serve to restore his crediblity because neither lay parties 
nor a party with medical expertise can independently confirm 
the existence of and content of the claimant's thoughts.  
Accordingly, the duty to assist has ended in this matter 
because there is no putative evidence that, if obtained, 
could make a difference in the result.  Likewise, there is no 
reasonable possibility that assistance would aid in 
substantiating the claim.  Nor is it reasonable for a party 
seeking compensation benefits to expect that he or she may 
submit false stories, compel VA to expend adjudicatory 
resources to disprove such stories and then expect that VA 
must endlessly repeat the cycle at the whim of the claimant.


IV.  Conclusion

The path the claimant and his representative urge both with 
respect to the duty to assist and as to the resolution of the 
merits of this matter is that a party seeking service 
connection for PTSD is entitled to present false claims of 
combat participation.  Once VA demonstrates that such claims 
are false, or even when the claimant admits his claim was 
false, no detrimental consequences arise.  Indeed, quite to 
contrary, the claimant benefits from advancing false claims.  
Under the theory of entitlement advanced here, the party 
seeking benefits is then entitled to move on to an limitless 
chain of new allegations and adjudicators, as well as the 
Board, must studiously ignore the fact that false claims of 
combat and subjective symptoms related to such fabricated 
events were made.  Adjudicators and the Board are further 
constrained to pretend that medical providers possess 
supernatural abilities to verify "objectively" the 
existence and content of wholly subjective inner thoughts and 
feelings in a party already demonstrated to have presented a 
false claim.  The party seeking benefits is entitled to the 
limitless expenditure of scarce adjudicatory resources to 
disprove one after another each new allegation, no matter how 
clear the record may be that the party commenced his claim 
with falsehoods.  This is a scheme that wholly emasculates 
the fact-finding role of adjudicators and the Board.  

This matter demonstrates the devastating consequences of such 
a theory in practice.  This matter has been pending for 
years.  In the Board's judgment, based upon many years of 
experience, the resources expended in this case easily could 
have served to resolve ten other appeals, and perhaps half 
again as many more.  On a statistical average, at least two 
of ten claimants would have had their appeals granted 
immediately and perhaps another after remand.  The 
expenditure of the VA adjudicatory resources in this matter 
could have resolved a significantly greater number of 
original claims, and a very large portion of such original 
claims would have been granted.  At a time when the claims 
adjudication process is beset with delays, when claimants die 
with meritorious claims pending, the appellant in this matter 
has consumed vast resources at VA at the expense of other 
claimants.  

Under the authority of Bethea v. Derwinski, 2 Vet. App. 252 
(1992), the Board finds the memorandum decision in Pruitt v. 
West, No. 97-381 (U.S. Vet. App. Mar 6, 1998) to contain 
particularly persuasive reasoning as to the appropriate 
course of action to be followed when false claims of combat 
are advanced by a veteran in a claim for service connection 
for PTSD.  As the Court stated:

This claim for benefits has been grounded on 
what now has been found to be a false claim 
to combat-related stress.  When faced with 
this reality, the stress from having been in 
combat shifted to hardship of Army life and 
severe Korean weather.  The appellant, now 
having been found by the Board to have lacked 
credibility by falsely claiming combat 
experience, is hardly in a position to 
continue his quest for benefits.  He has 
expended resources of VA and this Court at 
the expense of delaying legitimate claims.  
Such conduct on his part could well violate 
18 U.S.C. § 1001 (false statement), but, in 
any event, he has done a great disservice to 
those who have service in our armed forces 
and honorably pursued veterans benefits in a 
system having no room for one falsely 
claiming combat related disabilities. 

That the claimant in this matter performed his duties 
overseas in service in a satisfactory manner is not in 
dispute and nothing here is intended to diminish that fact.  
That the claimant in this matter is beset by a serious mental 
illness that arose after service is also not in dispute and a 
fact for which the claimant deserves sympathy.  But the 
claimant for his own benefit presented false claims of combat 
seeking to trade on the honor earned by others who faced such 
circumstances.  These false claims came at the enormous 
expense on other veterans who wait too long already for 
resolution of their honorable claims.  In the Board's 
experience, a relatively tiny handful of cases like this play 
a hugely disproportionate role in causing delays in the 
adjudication of claims.  There has never been, and there 
certainly is now, no slack in the claims system that can or 
should tolerate such conduct.


ORDER

Entitlement to service connection for PTSD is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

